DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 2 4, 5, 10, 11, 15, 16 (renumbered as claims 1-8) are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the Applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic
communication with Applicant’s representative Hyun Woo Shin (Reg. No. 74,319) on 30 March 2021.

The claims are amended as presented below:
1.	(Currently Amended) A database archiving and retrieving method, comprising: selecting at least one record group including a plurality of records from an original table 
when a record group in the at least one selected record group has records the number of which exceeds a predetermined threshold value, dividing the record group into a plurality of record groups such that each of the plurality of divided record groups has records the number of which is equal to or smaller than the predetermined threshold value;
storing group compression data compressed to be created for every record group and the selection information corresponding to the group compression data in a compression table of the database, with respect to each of at least one selected record group;
receiving a retrieving condition for retrieving records from the compression table;
determining a [[the]] number of database (DB) 
retrieving the records satisfying the retrieving condition in parallel, based on the determined number of DB retrieving processes,
wherein the determining of the number of DB retrieving processes includes:
collecting computer performance information on at least one of a [[the]] number of central processing units (CPUs) 

determining the number of group compression data corresponding to the selection information satisfying the received retrieving condition among the group compression data stored in the compression table; and
determining the number of DB retrieving processes for retrieving the records in parallel, based on the collected computer performance information and the determined number of group compression data,
wherein the retrieving of the records satisfying the retrieving condition in parallel includes:
allocating at least one group compression data to each of the determined number of DB retrieving processes, based on the number of group compression data corresponding to the selection information satisfying the retrieving condition, so that all of the group compression data are allocated to all of the DB retrieving processes: and
decompressing the at least one group compression data which is allocated for every DB retrieving process and retrieving the records satisfying the retrieving condition in parallel.

4.	(Currently Amended) A database archiving and retrieving device, comprising:
at least one processor coupled to a memory, the at least one processor being configured to:
select at least one record group including a plurality of records based on selection information on at least one of a time and a field value, from an original table of a database from which data is archivable;

when a record group in the at least one selected record group has records the number of which exceeds a predetermined threshold value, divide the record group into a plurality of record groups such that each of the plurality of divided record groups has records the number of which is equal to or smaller than the predetermined threshold value;
compress and create group compression data for every record group, with respect to each of at least one selected record group;
store the group compression data and the selection information corresponding to the group compression data in a compression table of the database; and
receive a retrieving condition for retrieving records from the compression table;
determine a [[the]] number of database (DB) 
retrieve the records satisfying the retrieving condition in parallel, based on the determined number of DB retrieving processes,
wherein the determining of the number of DB retrieving processes includes:
collecting computer performance information on at least one of  a [[the]] number of central processing units (CPUs) 
determining the number of group compression data corresponding to the selection information satisfying the received retrieving condition among the group compression data stored in the compression table; and

determining the number of DB retrieving processes for retrieving the records in parallel, based on the collected computer performance information and the determined number of group compression data,
wherein the retrieving of the records satisfying the retrieving condition in parallel includes:
allocating at least one group compression data to each of the determined number of DB retrieving processes, based on the number of group compression data corresponding to the selection information satisfying the retrieving condition, so that all of the group compression data are allocated to all of the DB retrieving processes; and
decompressing the at least one group compression data which is allocated for every DB retrieving process and retrieving the records satisfying the retrieving condition in parallel.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1, 2 4, 5, 10, 11, 15, 16:
The closest prior art is Lessmann et al. (European Patent Application Publication No. EP 2937794 A1, cited by Applicant in the IDS dated 30 August 2019, hereinafter referred to as Lessmann), which teaches:
a database archiving method, comprising:
selecting at least one record group including a plurality of records from an original table from which data is archivable (see Lessmann para. 0009: determining partitions for to-be-archived data records based on a partition criterion), based on selection information on at least one of a time and a field value (see Lessmann para. 0009: in an illustrative example, the partition criterion is "fiscal year");
when a record group in the at least one selected record group has records the number of which exceeds a predetermined threshold value (see Lessmann para. 0013: a particular partition is determined to exceed the partition size threshold), dividing the record group into a plurality of record groups such that each of the plurality of divided record groups has records the number of which is equal to or smaller than the predetermined threshold value (see Lessmann para. 0014: when a semantic group of data is larger than the partition size threshold, a new partition will be formed),
storing group compression data compressed to be created for every record group (see Lessmann para. 0010: the system compresses the to-be-archived data records for each partition; and see Lessmann para. 0011: the compressed partitions are stored by the database management system) and the selection information corresponding to the group compression data in a compression table, with respect to each of at least one selected record group (see Lessmann para. 0012: the system creates and stores in the database index information for each respective stored partition; in the illustrative example, the index information comprises fiscal year is "2013");
receiving a retrieving condition for retrieving a record desired by a user (see Lessmann para. 0017: a request for data retrieval is received from a user, and the request specifies a partitioning criterion to be used as search criterion) from a compression table (see Lessmann para. 0017: the request for data retrieval is applied to the archived, compressed data) including selection information on at least one of a time and a field value (see Lessmann para. 0024: in an illustrative example, archived data is retrieved based on fiscal year) and group compression data  created by compressing a plurality of records corresponding to the selection information (see Lessmann para. 0017: the request for data retrieval is applied to archived, compressed data partitions);
retrieving records satisfying the retrieving condition (see Lessmann para. 0017: the retrieved compressed data partition is decompressed and the original data is provided for presentation to the user).

Another prior art reference relied upon is Patiejunas et al. (U.S. Patent Application Publication No. 20140046908 A1, hereinafter referred to as Patiejunas), which teaches:
determining the number of DB retrieving processes for retrieving the records in parallel, based on at least one of a performance of a computer which is configured to perform retrieval and the number of group compression data corresponding to the selection information satisfying the retrieving condition (see Patiejunas para. 0028: data retrieval jobs enable parallel processing; and see Patiejunas para. 0074: the number of jobs is based on the number of available storage node managers); and
retrieving records in parallel, based on the determined number of DB retrieving processes (see Patiejunas para. 0028: data retrieval jobs enable parallel processing; and see Patiejunas para. 0074: the number of jobs is based on the number of available storage node managers),
wherein the determining of the number of DB retrieving processes includes:
collecting computer performance information on at least one of the number of CPUs included in the computer, a capacity of a memory, and an input/output speed of a storage device (see Patiejunas para. 0076: the system collects and reports information about its connected storage devices; and see Patiejunas para. 0046: the collected information includes information about load, capacity, and performance of storage devices);
determining the number of group compression data corresponding to the selection information satisfying the received retrieving condition among the group compression data stored in the compression table (see Lessmann para. 0012: the system determines the compressed data partitions that satisfy a particular query); and
determining the number of DB retrieving processes for retrieving the records in parallel, based on at least one of the collected computer performance information and the determined number of group compression data (see Patiejunas para. 0028: data retrieval jobs enable parallel processing; and see Patiejunas para. 0074: the number of jobs is based on the number of available storage node managers).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
receiving a retrieving condition for retrieving records from the compression table;
determining the number of DB retrieving processes for retrieving the records in parallel, based on a performance of a computer which is configured to perform retrieval and the number of group compression data corresponding to the selection information satisfying the retrieving condition; and
retrieving the records satisfying the retrieving condition in parallel, based on the determined number of DB retrieving processes,
wherein the determining of the number of DB retrieving processes includes:
collecting computer performance information on at least one of the number of CPUs included in the computer, a capacity of a memory, and an input/output speed of a storage device;
determining the number of group compression data corresponding to the selection information satisfying the received retrieving condition among the group compression data stored in the compression table; and
determining the number of DB retrieving processes for retrieving the records in parallel, based on the collected computer performance information and the determined number of group compression data,
wherein the retrieving of the records satisfying the retrieving condition in parallel includes:
allocating at least one group compression data to each of the determined number of DB retrieving processes, based on the number of group compression data corresponding to the selection information satisfying the retrieving condition, so that all of the group compression data are allocated to all of the DB retrieving processes: and
decompressing the at least one group compression data which is allocated for every DB retrieving process and retrieving the records satisfying the retrieving condition in parallel
 (independent claim 1, and similar limitations of independent claims 4).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U. M./
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163